Title: To James Madison from the Merchants and Traders of Philadelphia, 5 April 1816
From: 
To: Madison, James


                    
                        
                            Philadelphia
                            5. April 1816
                        
                    
                    The Memorial of the Subscribers, a Committee of the Merchants and Trade⟨rs⟩ of the City of Philadelphia, respectfully represents,
                    That Your Memorialists are impelled to address you by the interest which they feel, in common with many others of their fellow citizens, in a subject which they deem worthy of the attentio⟨n⟩ of their Government.
                    During the warfare, which has been of so long continuance in Europe, and in which at different periods most of the European Nations have been involved as parties, the United States were enabled to maintain a strict neutrality. By means of the neutrality and the advantages which it lawfully afforded, the Commerce of this country became widely extended, and its prosperity and success seemed to excite the envy and cupidity of the belligerent Powers. The established principles of public law and the rights of neutrals as they had been long and universally recognized were denied or disregarded; and spoliations to a vast amount were committed upon American property, which was not only incontestibly neutral, but accompanied with all the requisite evidence to establish that neutrality. In the property, which has been thus unjustly taken by several of the European powers when engaged in War, Your Memorialists have a serious interest; and as they have in vain sought for redress in the tribunals of the Captors, they now look with respect and confidence to their own Government, to obtain for them indemnity.
                    The prevalence of universal peace, as Your Memorialists would fondly persuade themselves, presents a season most favorable to the exhibition and enforcement of their claims. During the pressure of War, the same motives and dispositions continued, which gave birth to the violence committed on their rights; and rendered all application for redress in a great degree fruitless and indeed hopeless. It is now to be hoped, that when the pressure of War has ceased, a returning sense of justice may dictate atonement for the wrongs, which have been done to the Citizens of the United States; and that an earnest appeal to that sense of justice, made on their behalf by their Government, may be crowned with success.
                    
                    Your Memorialists do not herein undertake to state the precise injuries which they have suffered, nor the particular demands which they deem themselves authorized to make for redress. Exhibitions of many of these claims have been heretofore made, and the evidence thereof remains in the Office of the Department of State. It is deemed sufficient respectfully to represent, that the wrongs for which redress is sought are of serious magnitude; and that if the attention of Government shall be directed to the subject the most satisfactory statements and proofs will be immediately placed before the Executive.
                    Your Memorialists hereupon respectfully request, that the subject upon which they have addressed you, may be taken into consideration, and such measures adopted as shall seem to the President to be best adapted to afford that relief which the circumstances of the case demand.
                    
                        
                            Henry PiattRob WalnRobt. RalstonDanl. W. CoxeJohn Coulter
                        
                    
                